DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20, 22, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henning Buss et al. U.S. Patent 6,817,675 B2 (Buss).
Regarding claim 16, Buss discloses a seating module for a vehicle seat, comprising: an upper layer (Figure 3 and 4 Element 54) comprising a mesh material wherein said mesh material is adapted to accommodate lateral fluid flow therethrough (Column 2 Lines 55-Column 3 Line 10), a liquid resistant foam layer (Element 52) located below the upper layer, wherein the foam layer has a plurality of vertically extending fluid through holes (Element 56) to transport fluid from the upper layer, through a second mesh element (Element 42) on a lower surface of the foam layer, to a fluid resistant support shell arranged on a lower surface of the second mesh element below the foam layer (Element 44), said support shell having a with a fluid outlet (Element 50), and a fluid proof cover element extending at least partially over the upper layer (Element 18).  
Regarding claim 17, Buss discloses the seating module wherein the upper layer is configured to be impinged with air-flow caused by vehicle speed and atmospheric pressure (Column 4 Line 15-31). 
Regarding claim 18, Buss discloses the seating module wherein the fluid resistant support shell comprises a lateral inlet to suck ambient air through the lateral inlet (Figure 3 Element 46 through Element 44).
Regarding claim 19, Buss discloses the seating module wherein the fluid resistant support shell is interconnected with a vacuum attachment to suck the ambient air through the lateral inlet (Element 46).
Regarding claim 20, Buss discloses the seating module wherein the fluid resistant support shell comprises a bottom outlet to let the air-flow pass towards a bottom side of the seating module through the bottom outlet (Element 50). 
Regarding claim 22, Buss discloses the seating module wherein the support shell comprises at least one of a number of vertical channels forming the bottom outlet and/or at least one of a number of lateral openings forming the lateral inlet (Figure 3 and 4 Element 40 and 50 extended through Element 44).
Regarding claim 25, Buss discloses the seating module wherein the cover element (Element 18) and the support shell (Element 44) are mounted to each other such that at least one opening is formed laterally (Figure 3 and 4, opening between near Element 50).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buss in view of Steve Klancnik U.S. Patent Publication 2013/0174346 A1 (Klancnik).
Regarding claims 29 and 30, Buss discloses the seating module wherein the cover element comprises reinforcing seams (Element 22).  Buss does not directly disclose the cover element to comprise reinforcing fluid-resistant seams and biocide material.  Klancnik discloses a material for upholstery that is fluid resistant seams ([0028]) and comprise biocide material.  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Buss as taught by Klancnik to include Klancniks cover element.  Such a modification would provide a material that is resistant to elements that may be of a detriment to the construct of the seat and further enhance material properties of the cover. 

Allowable Subject Matter
Claim 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 31 is allowed.
Response to Arguments
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive.
Applicant argues that the fluid resistant support shell is not arranged on a lower surface of the second mesh element (Element 42, Buss).  Figure 3 and 4, as disclosed on Buss, discloses the support shell (Element 44) to be arranged on the lower surface of the second mesh element (Element 42).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/SHIN H KIM/Primary Examiner, Art Unit 3636